DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 22 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 04 January 2021 have been considered but are moot because of the new ground of rejection presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 5, 12, 15, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,453,408 (hereinafter Stuart Fiske) in view of US Patent No. 9,753,831 (hereinafter Kivity).
As per claims 1 and 12, Stuart Fiske teaches a computer-implemented method for tracking memory page accesses in a unified virtual memory system, the method comprising: detecting that a memory page access for accessing a first memory page has been generated by a parallel processing unit (Stuart Fiske; Figure 3 Item 101), wherein the first memory page resides in a system memory associated with a central processing unit; incrementing a first access counter associated with the first memory page, wherein the first access counter counts accesses of the first memory page by the parallel processing unit (Stuart Fiske; Figure 3 Items 102, 110, and 112); determining that the first memory page 
Stuart Fiske does not teach determining that the first memory page is not being accessed by both the central processing unit and the parallel processing unit.
However, Kivity teaches a memory page migration system in which a determination is made that a memory page is not being accessed by a processor from more than one node (Kivity; Figure 2 Item 220, Col 6 Lines 38 – 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Stuart Fiske to include the determination because doing so allows for migration of a memory page to a single remote memory node (Kivity; Col 6 Lines 48 – 51).

As per claims 4 and 15, Stuart Fiske also teaches wherein the first access counter is included in a first memory entry that is associated with the first memory page (Stuart Fiske; Figure 2 Item 14).

As per claims 5 and 16, Stuart Fiske also teaches wherein the first memory entry is included in a plurality of memory entries, and further comprising determining that the first memory entry is associated with the first memory page (Stuart Fiske; Col 3 Lines 38 – 45).  

Claims 6 – 9 and 17 – 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,453,408 (hereinafter Stuart Fiske) in view of US Patent No. 9,753,831 (hereinafter Kivity) and further in view of US Patent No. 7,711,902 (hereinafter Pong).

Stuart Fiske in combination with Kivity does not teach determining that the first memory entry is unused, and associating the first memory entry with the first memory page.
However, Pong teaches a cache system which determines that a memory entry is unused, and using the memory entry for a memory page (Pong; Col 6 Lines 51 – 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Stuart Fiske in combination with Kivity to include the teachings of Pong because doing so allows for efficient cache utilization.

As per claims 7 and 18, Pong also teaches wherein determining that the first memory entry is unused comprises determining that the first memory entry has a cleared valid bit (Pong; Col 6 Lines 51 – 62).

As per claims 8 and 19, Stuart Fiske in combination with Kivity teaches the invention as described per claims 4 and 15 (see rejection of claims 4 and 15 above).  Stuart Fiske also teaches wherein the first memory entry is included in a plurality of memory entries (Stuart Fiske; Col 3 Lines 38 – 45).
Stuart Fiske in combination with Kivity does not teach determining that none of the memory entries included in the plurality of memory entries is unused, selecting the first memory entry to evict, clearing a valid bit associated with the first memory entry, and associating the first memory entry with the first memory page.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Stuart Fiske in combination with Kivity to include the eviction because doing so is well known in the art of data caching (Pong; Col 7 Lines 42 – 45).

As per claims 9 and 20, Pong also teaches wherein selecting the first memory entry to evict comprises determining that the first memory entry has a lower access count than any other memory entry included in the plurality of memory entries (Pong; Col 7 Lines 64 – 66).

Claims 10 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,453,408 (hereinafter Stuart Fiske) in view of US Patent No. 9,753,831 (hereinafter Kivity), further in view of US Patent No. 7,711,902 (hereinafter Pong), and further in view of US Patent Application Publication No. 2002/0116581 (hereinafter Donoghue).
As per claims 10 and 21, Stuart Fiske in combination with Kivity and Pong teaches the invention as described per claims 8 and 19 (see rejection of claims 8 and 19 above).
Stuart Fiske in combination with Kivity and Pong does not teach wherein selecting the first memory entry to evict comprises selecting the first memory entry on a round-robin basis.
However, Donoghue teaches a cache system on which replacement is based on a round-robin basis (Donoghue; Paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Stuart Fiske in combination with Kivity and Pong .

Claims 11 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,453,408 (hereinafter Stuart Fiske) in view of US Patent No. 9,753,831 (hereinafter Kivity) and further in view of US Patent No. 9,135,172 (hereinafter Liang).
As per claims 11 and 22, Stuart Fiske in combination with Kivity teaches the invention as described per claims 1 and 12 (see rejection of claims 1 and 12 above).
Stuart Fiske in combination with Kivity does not explicitly teach wherein the parallel processing unit comprises a graphics processing unit.
However, Liang teaches a system of moving data between processing cores comprising a graphics processing unit (Liang; Col 1 Lines 13 – 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Stuart Fiske in combination with Kivity to include the graphical processor because doing so allows for implementation in graphical systems.

Allowable Subject Matter
Claims 2, 3, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2, 3, 13, and 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination determining that a set of memory pages residing in the system memory has been accessed by both the parallel processing unit and the central processing unit and, in response, barring the set of memory pages from being tracked by one or more access counters, as required by dependent claims 2 and 13, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches determining when a memory page is accessed by different processors, but does not teach barring the memory pages from being tracked when they are accessed by both processors, as required by dependent claims 2 and 13.
Claims 3 and 14 would also be allowable because of their dependence upon one of allowable dependent claims 2 and 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181 

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181